Citation Nr: 0302539	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of right knee, supracondylar, currently rated as 20 
percent disabling.

(The issue of entitlement to a temporary total disability 
rating for right knee disability based on hospitalization 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to January 
1978.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), in Montgomery, Alabama, which denied a claim by the 
veteran seeking entitlement to an increased disability rating 
for his service-connected right knee disability and to a 
temporary total disability rating for the right knee 
disability based on hospitalization.

The Board notes that the RO's August 1998 rating decision and 
November 1998 Statement of the Case erroneously listed the 
veteran's service-connected right knee disability as 
currently being rated as 10 percent disabling.  It is rated 
as 20 percent disabling and has been so since his initial 
grant of entitlement to service connection in January 1978.

In January 2001, the Board remanded the case for additional 
development.  Subsequently, a December 2002 rating action 
continued the prior denials.

The Board is undertaking additional development with respect 
to the issue of entitlement to a temporary total disability 
rating for right knee disability based on hospitalization.  
This development is pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation.

2.  The veteran's service connected residuals of fracture of 
right knee, supracondylar, are manifested by no more than 
moderate knee disability (including mild-moderate functional 
impairment), with slight limitation of flexion and leg length 
discrepancy of less than one inch.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of fracture of right knee, supracondylar, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Codes 5255, 5257, 5260, 5261, 5275 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Board's remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim 
(inapplicable here), redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the August 
2002 supplemental statement of the case (SSOC) of the laws 
and regulations pertaining to his claim for an increased 
rating.  This was sufficient for notification of the 
information and evidence necessary to substantiate the claim, 
and the veteran has been adequately informed as to the type 
of evidence that would help substantiate his claim. 

An August 2002 letter informed the veteran of the provision 
of the VCAA and notified him of the type of evidence 
necessary to substantiate his claim.  It informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The letter specified what evidence the veteran must 
obtain to successfully prosecute his claim, what evidence VA 
had obtained and that VA had assisted him in attempting to 
obtain evidence that he had identified as relevant to his 
claim.  The veteran was provided with VA examinations in May 
2001 and October 2002, and VA treatment records have been 
obtained.  The veteran testified at a videoconference hearing 
before the undersigned in November 2000.  Both the August 
2002 and December 2002 SSOC's provided the veteran with the 
text of 38 C.F.R. § 3.159, which spells out the evidence to 
be obtained by VA and what evidence and information must be 
supplied by the veteran.  The veteran has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand on this issue would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2002).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The service medical records show that the veteran suffered a 
fracture of his distal right femur and had an open reduction 
and internal fixation in August 1977.  He had further surgery 
in August 1978, following his separation from service.  
Service connection was granted in December 1978 for fracture, 
supracondylar, right knee, and a 20 percent evaluation was 
assigned from January 1978.  The 20 percent evaluation has 
been continued in subsequent rating actions.  The veteran 
contends that he is entitled to a higher evaluation.

(In this regard, the Board again notes that the RO's August 
1998 rating decision and November 1998 Statement of the Case 
erroneously listed the veteran's service-connected right knee 
disability as currently being rated as 10 percent disabling, 
rather than the 20 percent disabling that has actually been 
in effect since his initial grant of entitlement to service 
connection.)

The service-connected disability is evaluated under code 
5255.  The current 20 percent evaluation contemplates 
malunion of the femur with moderate knee disability.  A 30 
percent evaluation would require evidence of marked knee 
disability.  38 C.F.R. Part 4, Code 5255 (2002).

A VA examination was conducted in May 2001.  The veteran 
reported that his right knee buckled, popped, and fatigued.  
He reported severe pain and swelling.  He used Naprosyn and 
Tylenol.  Walking was a precipitating factor in his pain, but 
he also experienced spontaneous onset of severe knee pain.  
He used no crutches, cane, corrective shoes or brace.  On 
examination, the veteran had a normal gait.  His right knee 
flexed to 125 degrees as compared to 135 degrees for the left 
knee.  Extension was to zero degrees bilaterally.  There was 
one-half inch quadriceps atrophy on the right.  Right knee 
circumference was 12-3/4 inches, and left was 12-1/4 inches.  
There was no joint effusion or swelling.  There was no 
tenderness, and no masses anteriorly or posteriorly.  No 
instability was noted.  Pivot shift test was negative.  
Anterior and posterior drawer signs were negative.  The left 
lower extremity was one-eighth inch longer than the right.  
X-rays of the right knee showed normal joint anatomy.  There 
was some disruption of the lower femur where the fracture and 
internal fixation were located.  There was evidence of a 
"shell casing" in the adjuxta-position to the femur, but 
not with any osseus structure.  By way of diagnosis, the 
examiner stated that the veteran demonstrated no findings of 
the right knee which would in any way affect his 
employability.  He had no signs of ankylosis, subluxation, 
instability or limitation of motion except to a minor degree 
in flexion.  The examiner was unable to explain his veteran's 
multiple symptomatology on the basis of the examination.

The most recent VA examination was conducted in October 2002.  
The veteran claimed that he used a knee brace issued in 
February or March 2002, but the examiner stated that there 
was no evidence in the records to support that.  The veteran 
reported constant leg pain.  He stated that he occasionally 
took Tylenol, and that his knee buckled sometimes.  On 
examination, the veteran wore a right knee jointed brace.  He 
had tenderness in the joint line.  There was no redness, 
heat, effusion, instability, or guarding of movement.  Right 
knee flexion was to 125 degrees as compared to 135 degrees 
for the left knee.  Extension was to zero degrees 
bilaterally.  Lachman's, McMurray's and drawer signs were all 
negative.  The veteran could do a full squat, and walk short 
distances without his brace.  Patellar reflexes were 1+ and 
symmetrical.  Leg length was symmetrical.  X-rays were 
unremarkable except for an old fracture of the right distal 
femur.  The diagnosis was chronic intermittent right knee 
pain with mild-moderate functional impairment and old healed 
fracture of distal femur with no instability noted.

The medical evidence does not demonstrate the marked knee 
disability necessary for an increased evaluation under code 
5255.  38 C.F.R. Part 4, Code 5255 (2002).  In fact, the 
examiners noted minimal objective findings, essentially 
limited to slight limitation of flexion of the knee, small 
quadriceps atrophy, and joint line tenderness.  Importantly, 
he had no signs of ankylosis, subluxation, redness, heat, 
effusion, instability or limitation of motion except to a 
minor degree in flexion.  The Board has considered the 
possibility of assigning a higher evaluation based upon 
shortening of the lower extremity under code 5275; however, a 
30 percent evaluation under that section requires two and 
one-half to three inch shortening, and the veteran's leg 
length discrepancy measured on the May 2001 VA examination 
was only one-eighth inch (ratings for leg length shortening 
can not be combined with ratings for fracture or faulty union 
of the same extremity).  38 C.F.R. Part 4, Code 5275 and Note 
(2002).

A 30 percent evaluation under code 5257 requires a severe 
level of subluxation or instability, and the examination 
findings showed neither subluxation nor instability.  38 
C.F.R. Part 4, Diagnostic Code 5257 (2002).  

The veteran is also not entitled to a higher rating under 
codes 5260 or 5261 since leg flexion has not been shown to be 
limited to 15 degrees or less, and leg extension has not been 
limited to 20 degrees or more.  38 C.F.R. Part 4, Diagnostic 
Codes 5261, 5262 (2002).

The 2002 VA examiner noted mild-moderate functional 
impairment due to the service-connected disability.  However, 
given the minimal objective findings noted above, the Board 
finds that this functional impairment is adequately 
compensated by the currently assigned 20 percent evaluation, 
since without such impairment the findings as described would 
not support the finding of moderate knee disability 
contemplated by the current rating under code 5255.  In other 
words, the current rating has already taken into account the 
mild-moderate functional impairment, and there is no basis 
for additional compensation in the record.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Accordingly, the Board has determined that the veteran is not 
entitled to an evaluation in excess of 20 percent for his 
service-connected residuals of fracture of right knee, 
supracondylar.  As the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. § 3.102 (2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his right knee 
disability and there is no objective evidence of marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.



ORDER

An evaluation in excess of 20 percent for residuals of 
fracture of right knee, supracondylar, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

